Citation Nr: 0818276	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic disability 
exhibited by headaches as secondary to service-connected 
residuals of closed head trauma with cervical and dorsal 
strain. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1984 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In September 
2005, the Board remanded for further development. 

The veteran perfected an appeal as to service connection for 
depression secondary to service-connected residuals of closed 
head trauma with cervical and dorsal strain.  During the 
pendency of this appeal, in December 2007, the RO granted 
service connection for an adjustment disorder with depressed 
mood.  As this represents a full grant of the benefit sought, 
the issue is no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran essentially contends that she has headaches as a 
result of her service-connected cervical spine disability.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran is service-connected for residuals of closed head 
trauma with cervical and dorsal strain, rated as non-
compensable.  The question is whether the veteran has a 
separate chronic disability exhibited by headaches that were 
either caused or aggravated by her service-connected 
residuals of closed head trauma with cervical and dorsal 
strain.  Treatment records note the veteran's complaints of 
headaches arising from her neck pain.  An August 2003 VA 
spine examination noted the veteran's neck pain with 
headaches since an injury.  Also, VA treatment records dated 
in March 2004 and June 2004 specifically noted impressions of 
headaches triggered by neck pain.  Treatment records also 
note tension headaches.  On remand, the veteran must be 
afforded an examination to determine whether the veteran has 
a separate and chronic disability exhibited by headaches that 
were caused by or aggravated by service-connected closed head 
trauma with cervical and dorsal strain.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine whether she 
has a chronic disability exhibited by 
headaches, and if so, its etiology.  
The claims file and a copy of this 
Remand must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed in 
conjunction with the examination.  

For any disability exhibited by 
headaches identified, the examiner 
should determine if there is a 50 
percent probability or greater that the 
disability is due to or aggravated by 
her service-connected residuals of 
closed head trauma with cervical and 
dorsal strain.  If aggravated, the 
examiner should specify what measurable 
amount of disability is caused by the 
service-connected closed head trauma 
with cervical and dorsal strain.  The 
examiner should provide the rationale 
for the opinion provided.  

2.	Then, readjudicate the veteran's claims 
for service connection.  If any action 
remains adverse to the veteran, provide 
the veteran with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



